Exhibit 10.6
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement, dated as of December 29,
2008, amends and restates the original Agreement entered into by and between CA,
Inc. (the “Company”) and James Bryant (the “Employee”) as of June 28, 2006 (the
“Effective Date”).
     1. Employment, Duties, Authority and Work Standards. The Company hereby
agrees to employ the Employee as Executive Vice President and Chief
Administration Officer (“CAO”) and the Employee hereby accepts such positions
and agrees to serve the Company in such capacities during the Employment Period
(as defined below). The Employee shall report directly to the Company’s Chief
Executive Officer. The Employee’s duties, responsibilities and authority shall
be such duties, responsibilities and authority as are consistent with the above
job titles and such other duties, responsibilities and authority as the Chief
Executive Officer shall from time to time specify. The Employee will (a) serve
the Company (and such of its subsidiary companies as the Company may designate)
faithfully, diligently and to the best of the Employee’s ability under the
direction of the Chief Executive Officer, (b) devote his full working time and
best efforts, attention and energy to the performance of his duties to the
Company and (c) not do anything inconsistent with his duties to the Company.
     2. Laws; Other Agreements. The Employee represents that his employment
hereunder will not violate any law or duty by which he is bound, and will not
conflict with or violate any agreement or instrument to which the Employee is a
party or by which he is bound.
     3. Sign-On Bonus. The Company shall pay the Employee a cash payment equal
to $150,000 (the “Sign-On Bonus”) in the following manner. The Company shall pay
50% of the Sign-On Bonus no later than the first scheduled payroll date after
the first 30 days of the Employment Period and the balance of the Sign-On bonus
no later than the first scheduled payroll date after the first anniversary of
the Effective Date, provided that the Employee remains employed with the Company
through the applicable payment date. Notwithstanding the foregoing, in the event
that the Employee is terminated for Cause at any time during the Employment
Period, the Employee shall be obligated to immediately repay to the Company any
portion of the Sign-On Bonus paid to him.
     4. Compensation.
          (a) In consideration of services that the Employee will render to the
Company, the Company agrees to pay the Employee, during the Employment Period,
the sum of $500,000 per annum (less applicable withholdings) (the “Base
Salary”), payable semi-monthly concurrent with the Company’s normal payroll
cycle.
          (b) In addition to the Base Salary, during the Employment Period, the
Employee shall have an opportunity to earn an annual cash bonus (“Annual Bonus”)
under the Company’s Annual Performance Bonus program in accordance with
Section 4.4 of the Company’s 2002 Incentive Plan, as amended and restated, or
any successor thereto (the “Incentive Plan”); provided that, with respect to the
fiscal year ending March 31, 2007, the Employee’s Annual Performance Bonus
target shall equal $200,000, provided that such targeted amount and the other
terms and conditions of such Annual Performance Bonus shall be subject to
determination and approval of the Compensation and Human Resource Committee of
the Board of Directors (the “Compensation Committee”) in accordance with the
terms of the Incentive Plan.
          (c) In addition, the Employee shall also be eligible to receive a
targeted Long-Term Performance Bonus of $2,500,000 for the performance period
commencing on April 1, 2006 under the Company’s Long-Term Performance Bonus
program as set forth in Section 4.5 of the Incentive Plan, provided that such
targeted amount and the other terms and conditions of such Long-Term Performance
Bonus shall be subject to determination and approval of the Compensation
Committee in accordance with the terms of the Incentive Plan. Notwithstanding
the foregoing, to the extent any restricted stock is granted to the Employee in
connection with the

 



--------------------------------------------------------------------------------



 



one-year performance shares under the Long-Term Performance Bonus for the
performance period commencing on April 1, 2006, such restricted stock shall vest
with respect to all shares on the second anniversary of the grant date (i.e.,
the date on which a definitive number of shares are granted based on the
determination of the Compensation Committee based on the achievement of the
performance targets) provided he remains employed with the Company through such
second anniversary; provided, however, that if the Employee’s employment is
terminated without Cause or Employee resigns for Good Reason (i) prior to the
first anniversary of the grant date, the shares shall vest with respect to 34%
of the underlying shares as of the date of termination or (ii) on or after the
first anniversary but prior to the second anniversary of the grant date, the
shares shall vest with respect to 67% of the underlying shares as of the date of
termination.
          (d) Subject to applicable law, management will recommend that,
following the Effective Date, the Employee will be granted stock options to
purchase 25,000 shares of the Company’s common stock (“Common Stock”), at an
exercise price per share equal to the fair market value of a share of Common
Stock on the date of grant (determined in accordance with the Incentive Plan),
pursuant and subject to the terms and conditions set forth in the Incentive Plan
and the option grant agreement provided to the Employee. Such option grant
agreement shall provide that the options shall become exercisable in three
(3) equal annual installments commencing on the first anniversary of the grant
date, provided the Employee remains employed through such anniversary.
          (e) Subject to applicable law, management will recommend that,
following the Effective Date, the Employee will be granted an award of 25,000
restricted shares (“Restricted Stock”) of Common Stock, subject to restrictions
on transferability as set forth in the Incentive Plan and the Restricted Stock
grant agreement provided to the Employee. Such Restricted Stock grant agreement
shall provide that the restrictions applicable to the Restricted Stock shall
lapse in three (3) equal annual installments commencing on the first anniversary
of the date of grant, provided the Employee remains employed through such
anniversary.
     5. Benefits and Perquisites. During the term of the Employee’s employment,
the Employee shall be eligible to participate in all pension, welfare and
benefit plans and perquisites generally made available to other senior employees
of the Company.
          Management will also recommend to the Board that the Employee be
included as a participant in the Company’s Change in Control Severance Policy
(the “CIC Severance Policy”), provided that such participation and any other
terms and conditions related to such participation shall be at the discretion of
the Board in accordance with the terms of such CIC Severance Policy.
     6. Termination; Termination Payments.
          (a) Unless the Employee’s employment shall sooner terminate for any
reason pursuant to paragraph 7 of this Agreement, the “Employment Period” shall
commence on the Effective Date and shall terminate on the third anniversary of
the Effective Date.
          (b) In the event that the Employee’s employment is terminated during
the Employment Period (i) by the Employee for Good Reason (as defined in
Appendix A) or (ii) by the Company without Cause (as defined in Appendix A),
other than as a result of the Employee’s death or disability (within the meaning
of the Company’s long-term disability program then in effect), subject to the
Employee’s execution, delivery and non-revocation, within fifty-five (55) days
following the Termination Date, of a valid and effective release and waiver in a
form satisfactory to the Company, the Company shall pay the Employee a lump sum
cash amount equal to one (1) times Employee’s Base Salary, such lump sum payment
to be made no later than the sixtieth (60th) day (or the next following business
day if the sixtieth day is not a business day) following the Termination Date.
          (c) Notwithstanding anything herein to the contrary, upon the
termination of the Employee’s employment for any reason, the rights of the
Employee with respect to any shares of restricted stock or options to purchase
Common Stock held by the Employee which, as of the Termination Date, have not
been forfeited shall be subject to the applicable rules of the plan or agreement
under which such restricted stock or options were granted as they exist from
time to

2



--------------------------------------------------------------------------------



 



time. In addition, upon the termination of the Employee’s employment for any
reason, the Company shall pay to the Employee his Base Salary through the
Termination Date, plus any unused vacation time accrued through the Termination
Date. Any vested benefits and other amounts that the Employee is otherwise
entitled to receive under any employee benefit plan, policy, practice or program
of the Company or any of its affiliates shall be payable in accordance with such
employee benefit plan, policy, practice or program as the case may be, provided
that the Employee shall not be entitled to receive any other payments or
benefits in the nature of severance or termination pay.
          (d) In the event that the Employee resigns other than for Good Reason,
is terminated for Cause, dies or becomes disabled (within the meaning of the
Company’s long-term disability program then in effect) during the Employment
Period, no benefits shall be payable to the Employee under paragraph 6(b) of
this Agreement, but the terms and conditions of paragraph 6(c) shall remain in
effect.
          (e) If the Employee is a participant in the Company’s CIC Severance
Policy and a “Change in Control” occurs, any payments and benefits provided in
the CIC Severance Policy that the Employee is entitled to will reduce (but not
below zero) the corresponding payment or benefit provided under this Agreement.
It is the intent of this provision to pay or to provide to the Employee the
greater of the two payments or benefits but not to duplicate them.
     7. No Duration of Employment. Notwithstanding anything else contained in
this Agreement to the contrary, the Company and the Employee each acknowledge
and agree that the Employee’s employment with the Company may be terminated by
either the Company upon 30 days’ written notice to the Employee (subject to the
provisions of paragraph 6 of this Agreement) or by the Employee upon 60 days’
written notice to the Company (subject to the provisions of paragraph 6 of this
Agreement), at any time and for any reason, with or without cause; provided that
this Agreement may be terminated for Cause immediately upon written notice from
the Company to the Employee; and provided further that the Company may determine
to waive all or part of the Employee’s 60 days’ notice period at its discretion.
In addition, this Agreement shall automatically terminate upon Employee’s death
or disability (determined in accordance with the Company’s practices and
policies). Upon termination of the Employee’s employment for any reason
whatsoever, the Company shall have no further obligations to the Employee other
than those set forth in paragraph 6 of this Agreement. The effective date of the
Employee’s termination of employment shall be referred to herein as the
“Termination Date.”
     8. General.
          (a) Any notice required or permitted to be given under this Agreement
shall be made either:
               (i) by personal delivery to the Employee or, in the case of the
Company, to the Company’s principal office (“Principal Office”) located at One
CA Plaza, Islandia, New York 11749, Attention: Executive Vice President — Human
Resources, or
               (ii) in writing and sent by registered mail, postage prepaid, to
the Employee’s residence, or, in the case of the Company, to the Company’s
Principal Office.
          (b) This Agreement shall be binding upon the Employee and his heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its successors and assigns and any subsidiary or parent of the Company.
          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles. Any action relating to this Agreement shall be brought exclusively
in the state or federal courts of the State of New York, County of Suffolk.
          (d) This Agreement, the Employment and Confidentiality Agreement
executed by the Employee on or about the Effective Date and the other documents
referred to herein represent the entire agreement between the Employee and the
Company related to the Employee’s employment and supersede any and all previous
oral or written communications, representations

3



--------------------------------------------------------------------------------



 



or agreements related thereto. This Agreement may only be modified, in writing,
jointly by the Employee and a duly authorized representative of the Company.
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.
          (e) The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not in any way be impaired and shall remain enforceable
to the fullest extent permitted by law. In addition, waiver by any party hereto
of any breach or default by the other party of any of the terms of this
Agreement shall not operate as a waiver of any other breach or default, whether
similar to or different from the breach or default waived. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its or
his rights hereunder on any occasion or series of occasions.
          (f) To extent that the Employee would otherwise be entitled to any
payment under this Agreement or any plan or arrangement of the Company or its
affiliates, that constitutes “deferred compensation” subject to Section 409A of
the Code (“Section 409A”) and that if paid during the six months beginning on
the Termination Date would be subject to the Section 409A additional tax because
the Employee is a “specified employee” (within the meaning of Section 409A and
as determined by the Company), the payment will be paid to the Employee on the
earlier of the six-month anniversary of the Termination Date, a change in
ownership or effective control of the Company (within the meaning of
Section 409A) or the Employee’s death. Similarly, to the extent that the
Employee would otherwise be entitled to any benefit (other than a payment)
during the six months beginning on the Termination Date that would be subject to
the Section 409A additional tax, the benefit will be delayed and will begin
being provided on the earlier of the six-month anniversary of the Termination
Date, a change in ownership or effective control of the Company (within the
meaning of Section 409A) or the Employee’s death. In addition, any payment or
benefit due upon a termination of employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided to
the Employee only upon a “separation from service” as defined in Treas. Reg.
1.409A-1(h). To the extent applicable, each severance payment made under this
Agreement shall be deemed to be separate payments, amounts payable under
Section 6 of this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
               Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to the Employee only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the Employee’s second taxable year following the Employee’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses shall be reimbursed no later than the last day of the Employee’s third
taxable year following the taxable year in which the Employee’s “separation from
service” occurs. Except as otherwise expressly provided herein, to the extent
any expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Employee incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

4



--------------------------------------------------------------------------------



 



CAUTION TO EXECUTIVE: This Agreement affects important rights. DO NOT sign it
unless you have read it carefully and are satisfied that you understand it
completely.

                          CA, INC.    
 
               
/s/ James Bryant
 
      By:   /s/ Andrew Goodman
 
    Title: Chief Administrative Officer       Name:  Andrew Goodman   James
Bryant       Title:  Executive Vice President  
 
          Worldwide Human Resources     Date: December 29, 2008       Date:
December 8, 2008    

5



--------------------------------------------------------------------------------



 



Appendix A
     For purposes of this Agreement, “Cause” means any of the following:
          (1) The Employee’s continued failure, either due to willful action or
as a result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed his duties and
responsibilities.
          (2) The Employee’s engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group.
          (3) The Employee’s indictment or conviction of, or plea of guilty or
nolo contendere to, a felony or any other crime involving dishonesty, fraud or
moral turpitude.
          (4) The Employee’s being found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not he admits or denies
liability).
          (5) The Employee’s breach of his fiduciary duties to the Group which
may reasonably be expected to have a material adverse effect on the Group.
However, to the extent the breach is curable, the Company must give the Employee
notice and a reasonable opportunity to cure.
          (6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
          (7) The Employee’s withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.
          (8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).
          (9) The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
          (10) The Employee’s violation of the Group’s (i) Workplace Violence
Policy or (ii) policies on discrimination, unlawful harassment or substance
abuse.

6



--------------------------------------------------------------------------------



 



     For this definition, no act or omission by the Employee will be “willful”
unless it is made by the Employee in bad faith or without a reasonable belief
that his act or omission was in the best interests of the Group.

7



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Good Reason” shall mean any of the
following:
          (1) Any material and adverse change in the Employee’s title;
          (2) Any material and adverse reduction in the Employee’s authorities
or responsibilities other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured promptly on the
Employee’s giving the Company notice (and for purposes of clarification, a
change in the number of direct reports will not constitute a material and
adverse reduction in the Employee’s authorities or responsibilities);
          (3) Any material reduction by the Company in the Employee’s Base
Salary or target level of Annual Bonus as set forth in Sections 4(a) and (b),
respectively, other than any such reduction agreed to by the Employee in
writing; or
          (4) The Company’s material breach of this Agreement;
          provided that (A) no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”; (B) such written notice must be delivered
to the Company within ninety (90) days after the Employee obtains knowledge of
such breach constituting “Good Reason”; and (C) the Employee must terminate
employment within two years after the Employee obtains knowledge of such breach
constituting “Good Reason”.

8